     Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 1 of 12




Stephen E. W. Hale (5285)                        John W. Mackay (6923)
Bentley J. Tolk (6665)                           RAY QUINNEY & NEBEKER P.C.
Rodger M. Burge (8582)                           36 South State Street, Suite 1400
PARR BROWN GEE & LOVELESS                        Salt Lake City, Utah 84111
101 South 200 East, Suite 700                    Telephone: (801) 532-1500
Salt Lake City, Utah 84111                       Facsimile: (801) 532-7543
Telephone: (801) 532-7840                        jmackay@rqn.com
Facsimile: (801) 532-7750
btolk@parrbrown.com
shale@parrbrown.com

Thomas E. Lavender III (admitted pro hac vice)
Kristopher R. Alderman (admitted pro hac vice)
FISHER BROYLES, LLP
945 East Paces Ferry Road, Suite 2000
Atlanta, Georgia 30326
Telephone: (404) 400-4500
ted.lavender@fisherbroyles.com
kris.alderman@fisherbroyles.com

Attorneys for Defendant ELAP Services, LLC


                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


                                                 REPLY MEMORANDUM IN SUPPORT
IHC HEALTH SERVICES, INC., a non-profit
                                                   OF MOTION FOR PROTECTIVE
Utah corporation,
                                                       ORDER TO MAINTAIN
                                                 CONFIDENTIALITY OF IDENTITIES
       Plaintiff,
                                                  OF PATIENTS, PLANS, BROKERS,
                                                   TPAs, AND RELATED HEALTH
v.
                                                          INFORMATION
ELAP SERVICES, LLC, a limited liability
                                                    Case No. 2:17-cv-01245-JNP-EJF
company,
                                                    Judge Jill N. Parrish
       Defendant.
                                                    Magistrate Judge Evelyn J. Furse
      Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 2 of 12




       ELAP Services, LLC (“ELAP”), through its counsel of record, submits this reply

memorandum in support of its Motion for Protective Order to Maintain Confidentiality of

Identities of Patients, Plans, Brokers, TPAs, and Related Health Information (the “Motion”).

                                        INTRODUCTION

       Plaintiff argues extensively about why it wants to use ELAP’s properly designated

“Confidential Information,” but Plaintiff completely fails to show the information was not

properly designated as “Confidential Information.” Identities of patients, plans, brokers, and

third party administrators (TPAs) are clearly protected as “Confidential Information” under the

Standard Protective Order (SPO). Thus, it is not surprising Plaintiff makes no real effort to show

otherwise. Instead, Plaintiff attempts to persuade the Court it should not apply the Court’s

Standard Protective Order but instead apply the standard for a motion to seal in the Court of

Appeals. As illogical as this argument sounds, it is also irrelevant because even if the

requirement to show economic or competitive harm were required, ELAP can meet that standard.

Plaintiff asks the Court to de-designate “Confidential Information” identifying protected health

information and lists of ELAP’s customers, suppliers, and distributors. This information is

plainly protected by the SPO and, just as disclosure of any company’s customers, suppliers, and

distributors would cause it harm, such disclosure would cause harm to ELAP. The Court should

not de-designate information that was clearly properly designated under the SPO.

                                          ARGUMENT

I.     MEMBER PATIENT IDENTITIES ARE CORRECTLY DESIGNATED AS
       “CONFIDENTIAL INFORMATION.”

       Identities of patients who received medical treatment at an Intermountain facility are

protected as “Confidential Information.” “Protected Information” is defined as “confidential or

                                                 2
      Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 3 of 12




proprietary technical, scientific, financial, business, health, or medical information designated

as such by the producing party.” See SPO at § 2 (emphasis added). “Confidential Information”

includes “information supplied in any form, or any portion thereof, that identifies an individual

or subscriber in any manner and relates to the past, present, or future care, services, or supplies

relating to the physical or mental health or condition of such individual or subscriber, the

provision of health care to such individual or subscriber, or the past, present, or future payment

for the provision of health care to such individual or subscriber.” See SPO at § 2(d). The SPO

specifically states that names of patients constitute confidential information. See SPO at

§ 2(d)(1). “Confidential Information” shall only be disclosed to “Qualified Recipients,” and the

“Qualified Recipients shall hold such information received from the disclosing party in

confidence, shall use the information only for purposes of this action and for no other action, and

shall not use it for any business or other commercial purpose . . . .” See SPO at § 5.

       The SPO governs “any record of information produced in this action and designated

pursuant to this Standard Protective Order, including all designated deposition testimony, all

designated testimony taken at a hearing or other proceeding, all designated deposition exhibits,

interrogatory answers, admissions, documents and other discovery materials, whether produced

informally or in response to interrogatories, requests for admissions, requests for production of

documents or other formal methods of discovery.” See SPO at § 1. Attachment 3—identifying

the patients, their dates of service, the charges billed by Intermountain, and the payable amount

under their plan—is “Confidential Information,” governed by the SPO, and “Protected Health

Information,” governed by HIPAA.




                                                  3
      Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 4 of 12




       Plaintiff does not dispute that the SPO, and the definitions therein, govern what

information and documents qualify as “Confidential Information.” Likewise, Plaintiff does not

dispute that, under the SPO, “Confidential Information” includes “Confidential Health

Information.” While Plaintiff includes the ELAP member patients who treated at Plaintiff’s

facilities in its “Four Groups” it is seeking to de-designate as non-confidential information, it

does not dispute that the patient identities fall squarely within the “names” identifier in Section

2(d)(1) of the SPO. Plaintiff also does not dispute that the patient information in Attachment 3 is

also “Confidential Health Information” (and thus “Confidential Information”) because it

identifies the provision of health care to those individuals, and payment for the provision of

health care to said individuals. Moreover, Plaintiff also does not dispute that the patient

information in Attachment 3 is “claim data” and is required to be kept confidential under HIPAA.

       Further, “protected health information,” as defined under HIPAA and including the

identifier of “names,” is required under federal law to be kept private (through redaction in court

documents). Indeed, while asking this Court to de-designate the identities of the ELAP member

patients as “non-confidential,” Plaintiff ironically admits “[it] has independent duties to maintain

the confidentiality of patient-identifying information.” See Opp. 5, citing Sorenson v. Barbuto,

2006 UT App 340, ¶ 15, affirmed 2008 UT 8. 1 Even if the Plaintiff has such a duty, others do not.

If the information were disclosed publicly, as it seemingly would have to be if it were de-


1
  This argument and citation are both perplexing and troubling. Barbuto is a case about the
physician-patient privilege, not HIPAA. ELAP is not in possession of any information protected
by the physician-patient privilege. Plaintiff has withheld production of any information protected
from disclosure by the physician-patient privilege. The identities of patients are not protected by
the physician-patient privilege. Thus, if the identities of patients are disclosed without being
designated as Confidential Information, it is not clear Intermountain would have a duty to
maintain the confidentiality of the information.

                                                  4
      Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 5 of 12




designated, members of the public are certainly not under any obligation to maintain the

confidentiality of that information.

       The names of ELAP patients treating at Plaintiff facilities plainly falls within the SPO’s

definitions of “Confidential Health Information” and “Confidential Information,” and they

constitute “protected health information” under HIPAA, which places duties on both ELAP and

Plaintiff to maintain the confidentiality of said patient identities. The disclosure of Protected

Health Information is not about harm or economic injury to ELAP or the party in possession of

such information; instead, it is about presumed harm to the individual any time there is a

disclosure not subject to a HIPAA-qualified protective order, which is a concern embodied in

federal statutes and regulations. This is sufficient for the Court to order that the information

maintain its “Confidential” designation.

II.    THE IDENTITIES OF ELAP PLANS, TPAs AND BROKERS ARE PROPERLY
       DESIGNATED AS “CONFIDENTIAL INFORMATION.”

       The identities of ELAP’s plans, TPAs, and brokers are “Confidential Information,” the

disclosure of which would likely result in economic harm to ELAP. “Protected Information” is

defined as “confidential or proprietary technical, scientific, financial, business, health, or

medical information designated as such by the producing party.” See SPO at § 2 (emphasis

added). The SPO defines “Confidential – Attorneys Eyes Only” to include “… the identity of

suppliers, distributors and potential or actual customers.” See SPO at § 2(b) (emphasis

added). As with the names of ELAP’s member patients, Plaintiff does not dispute that ELAP’s




                                                  5
      Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 6 of 12




plans, brokers, and TPAs fall within the foregoing portion of the SPO’s definition of

“Confidential – Attorneys Eyes Only.” 2

       Rather than even attempting to articulate a reason the information does not qualify as

“Protected Information” under the SPO, Plaintiff erroneously relies on Jetaway Aviation, LLC v.

Bd. Of County Com’rs of County and Bank of the West v. Whitney to assert ELAP must show

economic injury will result from de-designating the identities of the “Four Groups” to non-

confidential, and thus to be disclosed in the public domain. No showing of economic harm is

contemplated by the SPO or required by law. Plaintiff readily concedes Jetaway involved a

different standard than the present case, i.e., the sealing of records in the federal Court of

Appeals. See Opposition, p. 3. Moreover, Plaintiff misuses the Jetaway court’s phrase

“generalized allusion to confidential information,” and claims ELAP only provides a

“generalized allusion” to the identities of the “Four Groups” being confidential, suggesting this is

“woefully inadequate.” See id. at 4.

       In addition to this not being a motion to seal in the Court of Appeals, but rather a motion

arising under this Court’s SPO, Jetaway is clearly distinguishable from this case. The language

regarding a “generalized allusion” to confidential information in Jetaway refers to the fact that

the protective order at issue (which was not this Court’s SPO) did not identify specific

confidential information, but merely stated “the parties anticipate the production of confidential

and proprietary information during discovery.” Jetaway Aviation, 754 F.3d at 827. A “generalized


2
 As stated in the opening memorandum, while this information easily qualifies for the more
restrictive “Confidential – Attorneys Eyes Only” designation, ELAP applied the less restrictive
“Confidential Information” designation, which adequately protects ELAP’s interests in avoiding
public disclosure of the information, so long as Plaintiff complies with the SPO’s protections for
“Confidential Information,” including using it solely for purposes of this litigation.

                                                  6
      Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 7 of 12




allusion” does not even relate to the proper designation of specific information/documents as

“confidential” – it relates to the identity of the information. In this case, there is no “general

allusion” to confidential information; rather, the information at issue has been clearly identified

by the parties – Protected Health Information and the identity of “customers” (TPAs, plans, etc.)

designated as “Confidential Information,” but disclosed in two discrete documents, Attachment 3

and ELAP68385.

        Significantly, the Court in Bank of the West v. Whitney did not adopt the standard applied

in Jetaway, but specifically held Jetaway’s holding did not invalidate the Magistrate Court’s

approach of simply determining whether the documents fit the definition of “Confidential

Information:”

        The Magistrate Court specifically considered this privilege log and “found the documents
        fit the definition of CONFIDENTIAL INFORMATION” under the Standard Protective
        Order. This is different from the JetAway plaintiff-appellant’s “generalized allusion to
        confidential information. JetAway does not demonstrate the magistrate Court’s decision
        was “clearly erroneous” or “contrary to law.”

Bank of the West v. Whitney, No. 2:15-cv-00622-CW, at p. 9 (D. Utah March 29, 2018). Thus,

Whitney did not adopt the JetAway test applicable in the Court of Appeals or otherwise impose

additional requirements for designating documents as “Confidential Information” beyond those

set out in the SPO. Further, the court in Bank of the West noted that neither PHL Variable nor

Clearone, both of which are cited by Plaintiffs, “include any discussion relating to the specific

level of ‘economic injury’ that a designating party is required to present in order to meet its

burden.” Bank of the West, at *4. In that case, the party seeking to maintain the “confidential”

designation simply claimed in its motion papers that disclosure to the public of the information

“would be disadvantageous as it affects their negotiating position.” Id. at *5. This statement by a


                                                   7
       Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 8 of 12




party in its motion papers, and the magistrate judge confirming that the documents fit the SPO’s

definition of “Confidential Information,” was sufficient to meet the so-called “heavy burden” to

which Plaintiff refers. Plaintiff’s reliance on and citation to JetAway and Bank of the West are

misplaced and unconvincing.

           In this case, the plans, brokers, and TPAs with whom ELAP works are customers,

distributors, and suppliers contemplated by the SPO. See Declaration of Michael Brannan

(Brannan Decl.), attached hereto as Exhibit A, at ¶¶ 5–7. The compilation of such information in

a list is confidential. See Brannan Decl. at ¶ 12. Specifically, ELAP requires all plans, brokers,

and TPAs to sign Non-Disclosure Agreements (“NDAs”). See Brannan Decl. at ¶ 15. Access to

confidential information provided to plans, brokers, and TPAs is limited to the minimum amount

necessary. See Brannan Decl. at ¶ 16. Lists of plans, brokers, and TPAs are not disseminated to

plans, brokers, and TPAs. See Brannan Decl. at ¶ 17. ELAP also requires all employees to sign

NDAs, which prohibit disclosure of lists of plans, brokers, and TPAs. See Brannan Decl. at ¶ 13.

Employees’ access to confidential information is restricted based on their role. See Brannan Decl.

at ¶ 14.

III.       DE-DESIGNATION WOULD RESULT IN COMPETITIVE AND ECONOMIC
           HARM TO ELAP.

           Even if this motion were to be decided under the JetAway standard, ELAP can easily

satisfy that standard. Public disclosure of lists of plans, brokers, and TPAs would cause

competitive and economic harm to ELAP by allowing competitors or potential competitors to

access ELAP’s network of plans, brokers, and TPAs. See Brannan Decl at ¶ 10. ELAP is aware

of several competitors in the marketplace who would use this information to harm ELAP

competitively. See Brannan Decl. at ¶¶ 8, 9, 11. ELAP is further aware of many “copycat” efforts

                                                  8
      Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 9 of 12




to replicate ELAP’s business model, which would be aided by public disclosure of the lists of

plans, brokers, and TPAs to ELAP’s detriment. See Brannan Decl. at ¶ 9. ELAP’s competitors

and others in the industry are closely watching this case, including by monitoring filings on

PACER, such that disclosure of the lists would almost certainly cause the contemplated harm.

Armed with lists of strategic partners and lists of current or former clients, competitors and

potential competitors could contact these partners and customers to take away business and

potential business from ELAP.

IV.    THE FACT THAT PLAINTIFF IS NOT A COMPETITOR OF ELAP IS
       IRRELEVANT.

       Plaintiff further argues that, because ELAP and Plaintiff are not competitors, de-

designation of the “Confidential Information” should occur because “there is no risk of

[Plaintiff] using any of the information of the Four Groups to build a sales list and target them as

potential clients.” Opposition, p. 7. Just because two parties to litigation are not competitors does

not eliminate the need for commercially sensitive information to be protected from public

disclosure through the court docket. Public disclosure of sensitive business information,

including customer lists, could result in economic injury to a party by way of that party’s

competitors having access to such information through the court docket, regardless of whether

they are a party to the litigation. Moreover, Plaintiff intends to use the Confidential Information

to contact the entities and individuals to make them aware of Plaintiff’s litigation position and

thereby destroy or drastically harm ELAP’s business.

       Further, there is no evidence that the SPO was drafted only for the purposes of protecting

litigating parties who compete against each other in the marketplace. The Clearone decision

cited by Plaintiff does not limit the protections under the SPO solely to cases where the litigating

                                                  9
     Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 10 of 12




parties themselves are competitors – it just so happened in that case that the two parties were in

fact marketplace competitors. ELAP admits Plaintiff is not a competitor of ELAP – that is why it

elected to designate the information as “Confidential” rather than “Confidential Information –

Attorneys Eyes Only.” This does not lessen the need, however, for ELAP’s proprietary business

information to be protected from public disclosure.

V.     IDENTITIES OF FORMER CUSTOMERS ARE CONFIDENTIAL
       INFORMATION.

       Plaintiff argues that any patients, plans, and brokers who have disassociated themselves

with ELAP are not “suppliers, distributors, and potential or actual customers” as contemplated in

SPO § 2(b), and thus “ELAP could not in any way be economically injured by [Plaintiff]

contacting them.” Opposition, p. 7. Moreover, Plaintiff’s claim that “the chance of ELAP ever

re-establishing an economic partnership with them is over,” is nothing more than a bald,

conclusory, and false statement. ELAP has before and likely will in the future regain the business

of a plan that has parted ways with ELAP for one reason or another. Any former customer is a

potential future customer. Regardless, any lists of patients, plans, or brokers are still properly

designated as “confidential,” regardless of whether one or more of said patients, plans, or brokers

are not currently partnering with, or utilizing the services of, ELAP.

       Similarly, that one ELAP TPA promotes ELAP’s “reference-based-pricing” model on a

web site does not alleviate the concern of having a list of all of ELAP’s TPAs, brokers, and plans

publicly disclosed. The referenced website revealing that one broker works with ELAP does not

identify the list of TPAs that ELAP provided to Plaintiff. ELAP is protecting the list of such

TPAs, not publicly available information.



                                                 10
     Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 11 of 12




                                       CONCLUSION

       For the foregoing reasons and those outlined in the Motion, the Motion should be

granted.

       Respectfully submitted this 29th day of August, 2019.

                                            PARR BROWN GEE & LOVELESS



                                            By: /s/ Rodger M. Burge
                                                   Rodger M. Burge

                                            Attorneys for Defendant ELAP Services, LLC




                                              11
     Case 2:17-cv-01245-JNP-EJF Document 110 Filed 08/29/19 Page 12 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of August, 2019, a true and correct copy of the

foregoing REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PROTECTIVE

ORDER TO MAINTAIN CONFIDENTIALITY OF IDENTITIES OF PATIENTS,

PLANS, BROKERS, TPAs, AND RELATED HEALTH INFORMATION was served via

electronic service on the following:

                      Alan C. Bradshaw
                      Chad R. Derum
                      Douglas J. Crapo
                      MANNING CURTIS BRADSHAW & BEDNAR PLLC
                      136 E. South Temple, Suite 1300
                      Salt Lake City, Utah 84111
                      abradshaw@mc2b.com
                      cderum@mc2b.com
                      dcrapo@mc2b.com

                      John W. Mackay
                      RAY QUINNEY & NEBEKER P.C.
                      36 South State Street, Suite 1400
                      Salt Lake City, Utah 84111
                      Telephone: (801) 532-1500
                      Facsimile: (801) 532-7543
                      jmackay@rqn.com

                      Thomas E. Lavender III
                      Kristopher R. Alderman
                      FISHER BROYLES, LLP
                      945 East Paces Ferry Road, Suite 2000
                      Atlanta, Georgia 30326
                      Telephone: (404) 400-4500
                      ted.lavender@fisherbroyles.com
                      kris.alderman@fisherbroyles.com



                                                     /s/ Rodger M. Burge



                                                12
